 Case 19-32928       Doc 324      Filed 01/07/21 Entered 01/07/21 11:10:45           Desc Main
                                  Document      Page 1 of 26



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


   In re:                                           Bankruptcy Case No. 19-32928 (MER)

   Rancher’s Legacy Meat Company,                   Chapter 11

                        Debtor.                     Objection Deadline: January 22, 2021

                                                    Hearing Date and Time:

                                                    January 28, 2021 at 10:30 a.m.


         NOTICE OF HEARING ON SIXTH INTERIM APPLICATION OF
    BASSFORD REMELE, P.A. FOR ALLOWANCE OF FEES AND EXPENSES OF
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH DECEMBER 31, 2020


TO:    The United States Trustee and other parties specified in Local Rule 9013-3.

       PLEASE TAKE NOTICE THAT this Application is scheduled for hearing on Thursday,

January 28, 2021 at 10:30 a.m. before the Honorable Michael E. Ridgway, in Courtroom 7 West,

United States Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415. The hearing

may be held telephonically or otherwise as directed by the Court.

PURSUANT TO LOCAL RULE 9006-1(c), ANY RESPONSE OR OBJECTION TO THIS
APPLICATION MUST BE FILED WITH THE COURT BY FRIDAY, JANUARY 22, 2021,
WHICH IS FIVE DAYS BEFORE THE TIME SET FOR THE HEARING. A COPY MUST
BE PROMPTLY SERVED UPON THE UNDERSIGNED. FAILURE TO FILE A TIMELY
RESPONSE MAY RESULT IN THE COURT GRANTING THE RELIEF REQUESTED
HEREIN WITHOUT A HEARING.
 Case 19-32928       Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45           Desc Main
                                Document      Page 2 of 26



             SUMMARY OF SIXTH INTERIM APPLICATION OF
    BASSFORD REMELE, P.A. FOR ALLOWANCE OF FEES AND EXPENSES AS
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH DECEMBER 31, 2020

Name of Applicant:                                    Bassford Remele, P.A.

Authorized to Provide Professional Services to:       The Official Committee of Unsecured
                                                      Creditors of Rancher’s Legacy Meat
                                                      Company

Sixth Interim Fee Period:                             November 1, 2020 through and including
                                                      December 31, 2020

Fees Requested for the Sixth Interim Period:          $12,155.00

Expenses Requested for the Sixth Interim Period:      $1,259.05

Total Amount Requested for the Sixth Interim
Period:                                               $13,414.05

Total Fees and Expenses
Allowed Prior to Sixth Interim Application:           $112,941.65

Total Fees and Expenses Paid to Date                  $112,941.65

Total Fees and Expenses Owed by Debtor
Prior to this Application:                            $0

Total Fees and Expenses Owed by Debtor
if Application is allowed in full:                    $13,414.05

Total Fees and Expenses Allowed by Court
if Application is allowed in full:                    $126,355.70




                                                  2
 Case 19-32928       Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45         Desc Main
                                   Document      Page 3 of 26



                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MINNESOTA


   In re:                                           Bankruptcy Case No. 19-32928 (MER)

   Rancher’s Legacy Meat Company,                   Chapter 11

                         Debtor.


        NOTICE OF HEARING AND SIXTH INTERIM APPLICATION OF
    BASSFORD REMELE, P.A. FOR ALLOWANCE OF FEES AND EXPENSES OF
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH DECEMBER 31, 2020


TO:    The United States Trustee and other parties specified in Local Rule 9013-3.

       1.     Bassford Remele, P.A. (“Bassford” or the “Applicant”) makes this application for

allowance of legal fees and reimbursement of expenses (the “Application”) for services performed

as counsel for the Official Committee of Unsecured Creditors of Rancher’s Legacy Meat Company

(the “Committee”), and gives notice of hearing.

       2.     A hearing on this Application will be held on Thursday, January 28, 2021 at

10:30 a.m., before the Honorable Michael E. Ridgway, in Courtroom 7 West, United States

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415.

       3.     Pursuant to Local Rule 9006-1(c), any response to this Application must be filed

and served not later than Friday, January 22, 2021, which is five days before the time set for the

hearing (including Saturdays, Sundays, and holidays). UNLESS A RESPONSE OPPOSING

THIS APPLICATION IS TIMELY FILED, THE COURT MAY APPROVE THE

APPLICATION WITHOUT A HEARING.
 Case 19-32928       Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45        Desc Main
                                   Document      Page 4 of 26



       4.      This court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334, Rule 5005 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), and Local

Rule 1070-1.

       5.      This Application is filed pursuant to Bankruptcy Rule 2016 and Local Rule 2016-

1, and arises under 11 U.S.C. §§ 328(a), 330, and 331. Bassford requests allowance of

compensation for professional services rendered and for reimbursement of expenses. This is a core

proceeding.

       6.      The petition commencing this bankruptcy case was filed on September 20, 2019

(the “Petition Date”).

       7.      By Order dated October 15, 2019 (ECF No. 57), the Court authorized the

Committee to employ Bassford as its chapter 11 counsel, nunc pro tunc, to October 2, 2019. A

copy of the order authorizing Bassford’s employment is attached hereto as Exhibit A.

       8.      Bassford has not received any retainer with respect to this case.

       9.      This is Bassford’s sixth application for interim compensation. Bassford’s prior

applications were filed on November 27, 2019, April 9, 2020, July 8, 2020, October 6, 2020, and

November 18, 2020 [ECF Nos. 95, 173, 253, 284, and 312] and approved by this Court on

December 19, 2019, April 30, 2020, July 30, 2020, October 29, 2020, and December 10, 2020

[ECF Nos. 98, 198, 267, 302, and 319], respectively. The amounts approved by the Court have

been paid in full by the Debtor.

       10.     Bassford believes that the Debtor is current in payment of ordinary operating

expenses and any allowed administrative expenses, that any quarterly fees have been or will be

paid as required to the United States Trustee, and that all monthly operating reports are being

timely filed. The Debtor and the Committee have filed a joint plan and disclosure statement.

                                                 2
 Case 19-32928         Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45             Desc Main
                                  Document      Page 5 of 26



 SUMMARY OF SERVICES PERFORMED BY BASSFORD AS COUNSEL FOR THE
         OFFICIAL COMMITTEE OF UNSECURED CREDITORS

       11.     By this Application, Bassford requests allowance of professional fees for services

rendered between November 1, 2020 and December 31, 2020 (the “Sixth Interim Period”). The

services rendered by Bassford during the Sixth Interim Period are detailed on the attached Exhibit

B.

       12.     As required by Local Rule 2016-1, the statements contained in Exhibit B contain

(i) an itemization of time separated by task or proceeding, (ii) a detailed list and description of

each increment of time expended on such task or proceeding, (iii) the name and capacity of the

person who expended such time. Bassford expended a total of 28.6 hours of combined attorney

time for services rendered on behalf of the Committee during the Sixth Interim Period, and

requests allowance of compensation in the amount of $12,155.00 in addition to expenses in

the amount of $1,259.05, for a total claim of $13,414.05.

         NARRATIVE REGARDING SERVICES PERFORMED BY BASSFORD

Asset Analysis / Asset Disposition: Hours 0.4; Fees $170.00.

       13.     Bassford reviewed and analyzed monthly operating reports during the interim

period for purposes of monitoring the value of the estate’s assets.

 Attorney                 Billing Rate               Hours Billed          Value
 Jeffrey D. Klobucar      $425                       0.4                   $170.00

Fee / Employment Applications: Hours 2.5; Fees $1,062.50.

       14.     Bassford prepared and submitted its fifth interim fee application and assisted its

co-counsel, Pachuski Stang Ziehl, & Jones with its second interim application.

 Attorney                 Billing Rate               Hours Billed          Value
 Jeffrey D. Klobucar      $425                       2.5                   $1,062.50


                                                 3
 Case 19-32928         Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45             Desc Main
                                  Document      Page 6 of 26



Other Contested Matters: Hours 25.7; Fees $10,922.50.

       15.     Bassford and the Committee engaged in continued briefing and analysis of issues

related to the multiple appeals filed by James Ratcliff subsequent to the avoidance of his lien by

the Bankruptcy Court related to both his motion for adequate protection and the motion for

summary judgment in the Ratcliff adversary proceeding. Bassford was highly involved in the

continued appellate strategy and the briefing process, working heavily with Debtor’s counsel to

that end, including the drafting of the supplemental brief requested by Judge Brasel in the appeal.

Bassford worked with counsel preparing for oral argument on the appeal before Judge Brasel.

Bassford attended depositions taken by Mr. Ratcliff’s counsel related to Ratcliff’s motion to

convert the case. Bassford also continued to review weekly cash reports.

 Attorney                 Billing Rate               Hours Billed           Value
 Jeffrey D. Klobucar      $425                       24.6                   $10,455.00
 Mark R. Bradford         $425                       1.10                   $467.50

       16.     Bassford has taken steps to ensure that duplication, both internally, and with its co-

counsel (Pachulski Stang Ziehl & Jones LLP), is avoided

       17.     Bassford incurred actual costs and expenses on behalf of the Committee during the

Sixth Interim Period in the amount of $731.90 related to service and printing expenses, in addition

to $527.15 for deposition transcripts for purposes of the adversary litigation. Such itemized

expenses are also set forth on Exhibit B.

       18.     In total, Bassford seeks interim approval for fees in the amount of $12,155.00, and

expenses in the amount of $1,259.05, for a total allowed claim of $13,414.05.

       19.     All services performed by Bassford were necessary to the administration of this

case and were beneficial toward the successful completion of this case at the time such services

were rendered. The amount requested constitutes reasonable compensation for actual, necessary

                                                 4
 Case 19-32928       Doc 324     Filed 01/07/21 Entered 01/07/21 11:10:45           Desc Main
                                 Document      Page 7 of 26



services rendered by Bassford, based on the nature, extent, and value of such services, the time

spent on such services, and the cost of comparable services other than in a case under Title 11 of

the United States Code.

       20.    All services for which Bassford requests compensation were performed on behalf

of the Committee and not on behalf of any other person. Bassford has not entered into any

agreement with any other party for the purpose of fixing fees or other compensation for services

rendered or expenses incurred in excess of the compensation allowed by law

       WHEREFORE, Bassford respectfully requests that the Court enter an order:

       1.     Allowing Bassford interim compensation in the amount of $12,155.00 for

reasonable attorney fees and $1,259.05 in reasonable expenses for a total allowed interim claim

amount of $13,414.05;

       2.     Directing the Debtor to pay forthwith to Bassford all sums allowed and unpaid

representing the total fees and expenses sought herein; and

       3.     Granting such other and further relief as is just and equitable.


                                              Respectfully submitted,

                                              BASSFORD REMELE
                                              A Professional Association

Dated: January 7, 2021                  By: /e/ Jeffrey D. Klobucar
                                            Jeffrey D. Klobucar (#0389368)
                                            Patrick D. Newman (#0395864)
                                            100 South Fifth Street, Suite 1500
                                            Minneapolis, MN 55402
                                            jklobucar@bassford.com
                                            pnewman@bassford.com
                                            Telephone: (612) 333-3000
                                            Facsimile: (612) 333-8829
                                            Attorneys for the Official
                                            Committee of Unsecured Creditors

                                                5
Case 19-32928   Doc 324   Filed 01/07/21 Entered 01/07/21 11:10:45   Desc Main
                          Document      Page 8 of 26




                          EXHIBIT A
   Case
   Case19-32928
        19-32928 Doc
                 Doc324 Filed10/15/19
                     57 Filed 01/07/21 Entered
                                        Entered10/15/19
                                                01/07/2111:01:59
                                                        11:10:45 Desc
                                                                 DescMain
                                                                      Main
                         Document
                          Document    Page 9 of 26
                                       Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


     In re:                                            Bankruptcy Case No. 19-32928 (MER)

     Rancher’s Legacy Meat Company,                    Chapter 11

                             Debtor.


                ORDER APPROVING APPLICATION TO EMPLOY BASSFORD
                         REMELE, P.A. AS COUNSEL FOR THE
                  OFFICIAL COMMITTEE OF UNSECURED CREDITORS


          This matter came before the Court on the Application of the Official Committee of

  Unsecured Creditors of Rancher’s Legacy Meat Company (the “Committee”) to employ Bassford

  Remele, P.A. as counsel, effective as of October 2, 2019. Upon consideration of the application;

  the Klobucar Declaration submitted in support of the Application; and the record,

          IT IS HEREBY ORDERED:

          1.      The application is APPROVED;

          2.      Pursuant to 11 U.S.C. §§ 328(a) and 1103, the Committee is authorized to employ

  and to retain Bassford Remele, P.A., to serve as its counsel in the above-captioned case, effective

  retroactively as of October 2, 2019, and pursuant to the terms set forth in the Application;

          3.      Bassford Remele, P.A. shall be compensated in accordance with the procedures set

  forth in 11 U.S.C. §§ 328, 330, and 331 of the Bankruptcy Code, the applicable Federal Rules of

  Bankruptcy Procedure, the Local Rules of this Court, the U.S. Trustee guidelines, and any Order

  entered by this Court with respect to compensation of professionals, including that fee applications

  by Bassford Remele, P.A. may be heard on intervals of no less than every 30 days.

               October 15, 2019                         /e/ Michael E. Ridgway
  Dated: _______________                               _______________________________
                                                       Michael E. Ridgway
NOTICE OF ELECTRONIC ENTRY AND                         Chief United States Bankruptcy Judge
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 10/15/2019
Lori Vosejpka, Clerk, By klk, Deputy Clerk
Case 19-32928   Doc 324   Filed 01/07/21 Entered 01/07/21 11:10:45   Desc Main
                          Document      Page 10 of 26




                          EXHIBIT B
            Case 19-32928          Doc 324      Filed 01/07/21 Entered 01/07/21 11:10:45                Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                                Document      Page 11 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                   Component
 Date      Prof        Narrative                                   Task Code         Units           Price             Extended
                                                                                                                       Amount



 Task Code: B120

 11/20/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.20        425.0000                85.00
                   In re: Rancher's Legacy Meat Company bankruptcy B120

            Review and analyze October 2020 operating report.

 12/16/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.20        425.0000                85.00
                   In re: Rancher's Legacy Meat Company bankruptcy B120

            Review and analyze monthly operating report for November 2020.

                                                    Task Code: B120                      0.40                          170.00

 Task Code: B160

 11/16/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.10        425.0000                42.50
                   In re: Rancher's Legacy Meat Company bankruptcy B160

            Email exchanges with court and co-counsel regarding status of fee applications.

 11/17/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.80        425.0000               340.00
                   In re: Rancher's Legacy Meat Company bankruptcy B160

            Prepare Bassford fifth interim fee application.

 11/18/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.30        425.0000               127.50
                   In re: Rancher's Legacy Meat Company bankruptcy B160

            Finalize Bassford fifth interim fee application (0.1); email exchanges with co-counsel regarding second interim
            fee application (0.1); review and analyze same (0.1).

 11/25/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.10        425.0000                42.50
                   In re: Rancher's Legacy Meat Company bankruptcy B160

            Email exchange with co-counsel regarding status of second interim fee application.

 11/28/2020 JDK    8993-1 / Official Committee of Unsecured Creditors T               0.10        425.0000                42.50
                   In re: Rancher's Legacy Meat Company bankruptcy B160

            Email exchange with S. Golden regarding Pachulski second interim fee application.




 1/4/2021 3:07:21 PM                                                                                         Page: 1
              Case 19-32928         Doc 324      Filed 01/07/21 Entered 01/07/21 11:10:45             Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                                 Document      Page 12 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                      Component
 Date        Prof      Narrative                                      Task Code     Units           Price             Extended
                                                                                                                      Amount


 12/1/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T             0.60       425.0000                255.00
                    In re: Rancher's Legacy Meat Company bankruptcy B160

             Revise and edit Pachulski second interim fee application.

 12/2/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T             0.20       425.0000                 85.00
                    In re: Rancher's Legacy Meat Company bankruptcy B160

             Finalize Pachulski second interim fee application.

 12/27/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T             0.30       425.0000                127.50
                    In re: Rancher's Legacy Meat Company bankruptcy B160

             Begin drafting Bassford sixth interim fee application.

                                                     Task Code: B160                    2.50                          1,062.50

 Task Code: B190
 11/1/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T             0.90       425.0000                382.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Continued revisions of supplemental appellate response; email exchange with C. Lallier regarding same.

 11/2/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T             3.20       425.0000              1,360.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with C. Robinson regarding status of supplemental appellate pleading (0.1); email exchanges
             with counsel regarding status of evidentiary hearing and informal discovery related to same (0.2); continue
             drafting supplemental appellate brief (2.4); telephone conference with C. Lallier regarding same (0.5).

 11/3/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T             4.40       425.0000              1,870.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Continue revisions to supplemental appellate brief (4.1); email exchanges with co-counsel regarding same
             (0.2); email exchange with M. Bradford regarding same (0.1);

 11/3/2020   MRB    8993-1 / Official Committee of Unsecured Creditors T             1.10       425.0000                467.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Review and revise sur-reply brief and correspond with J. Klobucar regarding suggested edits




 1/4/2021 3:07:21 PM                                                                                        Page: 2
              Case 19-32928        Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45                 Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                                 Document      Page 13 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                    Component
 Date        Prof      Narrative                                    Task Code          Units           Price             Extended
                                                                                                                         Amount


 11/4/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.40        425.0000              170.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Telephone conference with C. Lallier and C. Robinson regarding strategy for hearing on objection to fee
             application.

 11/5/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.80        425.0000              340.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Attend hearing on Ratcliff objections to fee applications (0.6); email exchanges with counsel regarding status
             of depositions and stipulation for dismissal (0.2).

 11/6/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.40        425.0000              170.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchanges with counsel regarding status of dismissals (0.2); email exchanges with counsel regarding
             depositions (0.2).

 11/9/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.10        425.0000                  42.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with counsel regarding status of dismissals; review stipulation for dismissal filed with court.

 11/10/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.10        425.0000                  42.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Review order dismissing adversary claims.

 11/17/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.70        425.0000              297.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Review and analyze Ratcliff appellate reply (0.5); email exchange with counsel regarding proposed depositions
             of Arlyn Lomen and Rod Peterson (0.2).

 11/25/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.10        425.0000                  42.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with co-counsel regarding strategy for oral argument on appeal.

 11/30/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                1.30        425.0000              552.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with co-counsel regarding appellate argument strategy (0.1); telephone conference with C.
             Robinson and C. Lallier regarding same (1.0); telephone conference with C. Robinson regarding upcoming
             depositions (0.2).


 1/4/2021 3:07:22 PM                                                                                           Page: 3
              Case 19-32928        Doc 324      Filed 01/07/21 Entered 01/07/21 11:10:45                 Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                                Document      Page 14 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                    Component
 Date        Prof      Narrative                                    Task Code         Units            Price             Extended
                                                                                                                         Amount


 12/1/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                1.30       425.0000               552.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Prepare for and attend oral argument on remaining district court appellate matters (1.1); email exchanges with
             opposing counsel regarding documents for depositions on 12/3/20 (0.1); initial review of spreadsheets sent by
             C. Lallier regarding estate value and cash flow for depositions (0.1).

 12/2/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                1.50       425.0000               637.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchanges with counsel regarding information related to depositions on 12-3-20 (0.2); review and
             analyze proposed deposition exhibits sent by K. Edstrom (0.3); email exchange with K. Edstrom regarding
             attendance at same (0.1); telephone conference with C. Lallier regarding same and analysis of proposed
             exhibits (0.9).

 12/3/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                5.30       425.0000              2,252.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Prepare for and attend depositions of Arlyn Lomen and Rod Peterson.

 12/4/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.90       425.0000               382.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Telephone conference with C. Lallier regarding results of deposition of Lommen and Peterson and strategy for
             evidentiary hearing (0.7); email exchange with C. Robinson regarding same (0.2).

 12/7/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.20       425.0000                85.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with court and counsel regarding status of evidentiary hearing; review order regarding same
             (0.1); email exchange with C. Lallier regarding same (0.1).

 12/8/2020   JDK    8993-1 / Official Committee of Unsecured Creditors T                0.20       425.0000                85.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange and telephone conference with C. Lallier regarding status of exhibit and witness lists for
             evidentiary hearing.

 12/10/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                1.10       425.0000               467.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

             Email exchange with counsel regarding settlement call (0.1); participate in same with all counsel (0.3);
             telephone conference with co-counsel and Debtor's counsel regarding same (0.3); reivew and analyze email
             settlement offer from K. Edstrom (0.4).




 1/4/2021 3:07:22 PM                                                                                           Page: 4
              Case 19-32928          Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45               Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                                Document      Page 15 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                   Component
 Date        Prof        Narrative                                 Task Code           Units        Price             Extended
                                                                                                                      Amount


 12/15/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.60     425.0000               255.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

              Email exchange with co-counsel and Debtor's counsel regarding settlement offer (0.1); review and analyze
              updated net proceeds analysis provided by Debtor's counsel (0.5).

 12/16/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.80     425.0000               340.00
                    In re: Rancher's Legacy Meat Company bankruptcy B190

              Email exchange with counsel regarding status of settlement proceeds and new proceeds analysis (0.1);
              telephone conference with counsel regarding same (0.7).

 12/23/2020 JDK     8993-1 / Official Committee of Unsecured Creditors T                0.30     425.0000               127.50
                    In re: Rancher's Legacy Meat Company bankruptcy B190

              Email exchanges with counsel regarding potential settlement agreement.

                                                    Task Code: B190                      25.70                        10,922.50

 Task Code: E108

 11/19/2020 OS      8993-1 / Official Committee of Unsecured Creditors E108             1.00      77.5000                77.50
                    In re: Rancher's Legacy Meat Company bankruptcy E108

              Postage;

 12/4/2020    OS    8993-1 / Official Committee of Unsecured Creditors E108             1.00      81.9000                81.90
                    In re: Rancher's Legacy Meat Company bankruptcy E108

              Postage;

                                                    Task Code: E108                       2.00                        159.40

 Task Code: E112

 11/16/2020         8993-1 / Official Committee of Unsecured Creditors E112             1.00     527.1500               527.15
                    In re: Rancher's Legacy Meat Company bankruptcy E112

              Benchmark Reporting Agency, Inc.; Certified Transcript - S Ryan 4/8/20

                                                    Task Code: E112                       1.00                        527.15




 1/4/2021 3:07:22 PM                                                                                        Page: 5
              Case 19-32928        Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45        Desc Main
Transactions Listing (Wide) Narrative in Color (Port)
                                              Document      Page 16 of 26
Search for: 8993-1 Search by: Matter ID Stage: WIP Type: (all)



                                                                 Component
 Date        Prof      Narrative                                 Task Code      Units      Price             Extended
                                                                                                             Amount



 Task Code: E133

 11/17/2020 OS      8993-1 / Official Committee of Unsecured Creditors E133    768.00      0.2500              192.00
                    In re: Rancher's Legacy Meat Company bankruptcy E133

             Printing (BW); 768 pages, Mass Mailing

 12/2/2020   OS     8993-1 / Official Committee of Unsecured Creditors E133   1,522.00     0.2500              380.50
                    In re: Rancher's Legacy Meat Company bankruptcy E133

             Printing (BW); 1,522 pages, Mass Mailing

                                                  Task Code: E133               2,290.00                     572.50
                                                        Grand Total             2,321.60                     13,414.05




 1/4/2021 3:07:22 PM                                                                               Page: 6
 Case 19-32928       Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45          Desc Main
                                   Document      Page 17 of 26



                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


   In re:                                           Bankruptcy Case No. 19-32928 (MER)

   Rancher’s Legacy Meat Company,                   Chapter 11

                         Debtor.


                                        VERIFICATION


       I, Jeffrey D. Klobucar, a partner with the law firm of Bassford Remele, P.A., the Applicant,

declare, under penalty of perjury that the factual components of the foregoing Application are true

and correct to the best of my information, knowledge, and belief.


Dated: January 7, 2021                       By: /e/ Jeffrey D. Klobucar
                                                 Jeffrey D. Klobucar (MN #0389368)
 Case 19-32928        Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45           Desc Main
                                    Document      Page 18 of 26



                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA


   In re:                                             Bankruptcy Case No. 19-32928 (MER)

   Rancher’s Legacy Meat Company,                     Chapter 11

                          Debtor.


                         DECLARATION FOR PROOF OF SERVICE


I, Jeffrey D. Klobucar, an attorney licensed to practice law in this Court, with an office address of
100 South Fifth Street, Suite 1500, Minneapolis, MN 55402, declare that on or before January 7,
2021, pursuant to Local Rule 9013-3, I caused the following documents:

       -    Notice of Hearing and Sixth Interim Application of Bassford Remele, P.A. for
            Allowance of Fees and Expenses of Counsel for the Official Committee of
            Unsecured Creditors for the Period from November 1, 2020 and December 31,
            2020 with Exhibits A and B;
       -    Verification;
       -    Declaration for Proof of Service; and
       -    Proposed Order,

to be served and filed electronically with the Clerk of the Bankruptcy Court through ECF, and that
ECF will send an e-notice of the electronic filing to all parties registered to receive electronic
service.

I further declare that in accordance with Local Rule 9013-3, I caused a copy of the foregoing
documents to be mailed to the following non-ECF participants by enclosing in an envelope and
mailing by First Class Mail with postage prepaid:

  Office of the U.S. Attorney                       MN Department of Revenue
  600 U.S. Courthouse                               Collection Enforcement
  300 South Fourth Street                           551 Bankruptcy Section
  Minneapolis, MN 55415                             600 North Robert Street
                                                    St. Paul, MN 55101-2228

  ASC Meyners Inc.                                  Ben E. Keith – General Office
  5140 Palm Valley Road                             7600 Will Rogers Blvd.
  Ponte Vedra Beach, FL 32082                       Fort Worth, TX 76140
Case 19-32928        Doc 324        Filed 01/07/21 Entered 01/07/21 11:10:45         Desc Main
                                    Document      Page 19 of 26



 Compart Family Farms, Inc.                         Empirical Foods, Inc.
 45198 400th Street                                 d/b/a NVM
 Nicollet, MN 56074                                 Distribution LLC NV
                                                    891 Two Rivers Drive
                                                    Dakota Dunes, SD 57049

 Great Plains Beef LLC                              Green Bay Packaging, Inc.
 P.O. Box 82545                                     Bin No. 53139
 Lincoln, NE 68501                                  Milwaukee, WI 53288

 J&B Partners Inc.                                  Dept. of Employment Economic Dev
 P.O. Box 212                                       332 Minnesota St., Suite E200
 13200 43rd St. NE                                  St. Paul, MN 55101-1349
 Saint Michael, MN 55376

 James A. Ratcliff                                  Lower Foods
 Ratcliff Ranch                                     Double L. Meats
 24631 South Highway 2                              Richmond, UT 84333
 Vinita, OK 74301

 New Angus, LLC – DemKota                           Internal Revenue Service
 P.O. Box 30260                                     Centralized Insolvency Office
 Omaha, NE 68103-1360                               P.O. Box 7346
                                                    Philadelphia, PA 19101-7346

 Paydayz Staffing Solutions, Inc.                   SSJR, LLC
 10740 Lyndale Ave. S. #16E                         1306 West Taylor
 Bloomington, MN 55420                              Cloquet, MN 55720

 MN Department of Revenue                           MN Unemployment Insurance
 551 Bankruptcy Section                             Dept. of Employment & Economic
 P.O. Box 64447                                     332 Minnesota Street, #E200
 St. Paul, MN 55164-0447                            St. Paul, MN 55101-1351

 Upper Iowa Beef, LLC                               Upper Iowa Beef
 4614 Highway 63                                    c/o Barton L. Seebach, Esq.
 Lime Springs, IA 52155                             Story, Schoeberl & Seebach LLP
                                                    126 N Elm St., P.O. Box 89
                                                    Cresco, IA 52136

Veritiv Corporation                                 UW Provision Co.
Veritiv Operating Company                           P.O. Box 620038
7472 Collection Center Drive                        2315 Pleasant View Road
Chicago, IL 60693                                   Middleton, WI 53562-0038



                                                2
 Case 19-32928        Doc 324     Filed 01/07/21 Entered 01/07/21 11:10:45        Desc Main
                                  Document      Page 20 of 26



I further declare that in accordance with Fed. R. Bankr. P. 2002(a)(6) and Local Rule 2016-1, I
caused the following documents:

   -   Notice of Hearing and Sixth Interim Application of Bassford Remele, P.A. for
       Allowance of Fees and Expenses of Counsel for the Official Committee of Unsecured
       Creditors for the Period from November 1, 2020 and December 31, 2020 and
       Summary Sheet;

to be mailed to the non-ECF participants set forth on Exhibit A by enclosing in an envelope and
mailed by First Class Mail with postage prepaid.

I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: January 7, 2021                         By: /e/ Jeffrey D. Klobucar
                                                   Jeffrey D. Klobucar (MN #0389368)




                                                  3
Case 19-32928   Doc 324   Filed 01/07/21 Entered 01/07/21 11:10:45   Desc Main
                          Document      Page 21 of 26




                          EXHIBIT A
           Case 19-32928         Doc 324   Filed 01/07/21 Entered 01/07/21 11:10:45      Desc Main
                                           Document      Page 22 of 26
                                                                              Checkers Drive-In Restaurants, Inc.
      Empirical Foods Inc.                     Ben E. Keith Company
                                                                                     c/o Glenn D. Moses
        950 Willow Drive                       7650 Will Rogers Blvd.
                                                                                   100 SE 2 St., Suite 4400
   Dakota Dunes, SD 57049-5171               Fort Worth, TX 76140-6022
                                                                                   Miami, FL 33131-2118


       Great Western Bank                     Foley & Mansfield, PLLP              Great Plains Beef LLC
         225 S. Main Ave.                  250 Marquette Avenue, Ste. 1200             PO Box 82545
    Sioux Falls, SD 57104-6309               Minneapolis, MN 55401-1874            Lincoln, NE 68501-2545


                                                     J & B Group
   Kloster Collateral Resources                                                        J & B Partners
                                                  Attn. Denise Boock
        606 25th Ave S, #104                                                          13200 43rd St. NE
                                                   13200 43rd St. NE
    St. Cloud, MN 56301-4810                                                     St. Michael, MN 55376-8420
                                             St. Michael, MN 55376-8420


   Rancher’s Legacy Meat Co.                                                     Platinum Management LLC
    4301 White Bear Parkway                                                    12301 Whitewater Drive, Suite 10
 Vadnais Heights, MN 55110-3677                                                  Minnetonka, MN 55343-4157


       200 Warren E. Berger                                                       Upper Lakes Foods, Inc.
                                               Upper Iowa Beef LLC
Federal Building and US Courthouse                                                c/o Seilerschindel, PLLC
                                                    4614 Hwy 63
          316 N Robert St.                                                         5901 Cedar Lake Road
                                            Circle Springs, IA 52155-8134
     St. Paul, MN 55101-1465                                                     Minneapolis, MN 55416-1488


     AmeriPride Services, Inc.                 44 Farms Angus Steaks                 ASC Meyners Inc.
          PO Box 518                             101 N Houston Ave.                5140 Palm Valley Road
     Bemidji, MN 56619-0518                   Cameron, TX 76520-3322          Ponte Vedra Beach, FL 32082-4646


       Barton L. Seebach                           AstroNova Inc.                     Award Staffing
       15534 403rd Avenue                    600 East Greenwich Avenue                  PO Box 160
     Canton, MN 55922-1306                  West Warwick, RI 02893-7526          Minneapolis, MN 55440-0160


    Blue-Grace Logistics LLC                Ben E. Keith – General Office          Ben E. Keith Company
     2846 S. Falkenberg Rd.                    7600 Will Rogers Blvd.                  PO Box 2628
    Riverview, FL 33578-2563                 Fort Worth, TX 76140-6022           Fort Worth, TX 76113-2628

                                             CH Robinson Worldwide Inc.
    City of Vadnais Heights                 Attn. Bankruptcy Team Bill Glad           Checkers – Rally’s
    800 East County Road E                        14701 Charlson Road              4300 West Cypress Street
 Vadnais Heights, MN 55127-7117                        Suite 2400                   Tampa, FL 33607-4159
                                             Eden Prairie, MN 55347-5093


                                             Cloverdale Foods Company                Comcast – Xfinity
                                                   PO Box 75072                         PO Box 34227
                                               Chicago, IL 60675-5072              Seattle, WA 98124-1227
         Case 19-32928           Doc 324     Filed 01/07/21 Entered 01/07/21 11:10:45        Desc Main
                                             Document      Page 23 of 26
                                                                                   Creekstone Farms & Premium Bee
Compart Family Farms, Inc.                        Connexus Energy
                                                                                       604 Goff Industrial Park
    45198 400th Street                              PO Box 1808
                                                                                     Arkansas City, KS 67005-8880
 Nicollet, MN 56074-4300                      Minneapolis, MN 55480-1808

       Curtis D. Fredin
                                                       DTS Inc.
       c/o John O’Brien                                                                 Dalco Enterprises, Inc.
                                                 9401 James Avenue S.
      Spencer Fane LLP                                                                      PO Box 64777
                                                       Suite 120
   1700 Lincoln St., Ste. 200                                                          St. Paul, MN 55164-0777
    Denver, CO 80203-4554                     Bloomington, MN 55431-2549

      Euler Hermes N.A.                                                                  Empirical Foods, Inc.
                                                 Ecolab Pest Elim. Div.
Agent for England Logistics Inc.                                                    dba NVM Distribution LLC NV
                                                  26252 Network Place
     800 Red Brook Blvd.                                                                891 Two Rivers Drive
 Owings Mills, MD 21117-5173
                                                 Chicago, IL 60673-1262
                                                                                     Dakota Dunes, SD 57049-5391

FedEx Corporate Services Inc.
                                           Frattallones Hardware – Woodbury Inc.   Fidelity Bank Cardmember Service
    3965 Airways Blvd.
                                                  1203 West County Road E                    PO Box 790408
    Module G, 3rd Floor
                                                 Arden Hills, MN 55112-3738           Saint Louis, MO 63179-0408
  Memphis, TN 38116-5017

                                                                                        Great Plains Beef LLC
      Foodservice News                           Great Plains Beef LLC
                                                                                          Attn: Don Straight
  2808 Anthony Lane South                            4851 N 84th St.
                                                                                            PO Box 82545
 Minneapolis, MN 55418-3234                      Lincoln, NE 68507-9700
                                                                                        Lincoln, NE 68501-2545


  Green Bay Packaging, Inc.                    Green Bay Packaging, Inc.             Innovative Office Solutions
     1700 Webster Court                             Bin NO. 53139                         PO Box 860627
  Green Bay, WI 54302-1196                     Milwaukee, WI 53288-0001              Minneapolis, MN 55486-0627


  Internal Revenue Service                          Ivy Farms Inc.                          J&B Group
         PO Box 7346                                   PO Box 6                           PO Box 860408
 Philadelphia, PA 19101-7346                   Rush City, MN 55069-0006              Minneapolis, MN 55486-0408


      James A. Ratcliff
                                                   James L. Ratcliff                 James L. Ratcliff as trustee
        Ratcliff Ranch
                                                      PO Box 402                      4301 White Bear Parkway
     24645 S. Highway 2
    Vinita, OK 74301-5252
                                                 Vinita, OK 74301-0402             Vadnais Heights, MN 55110-3677

       Jeffrey K. Fredin
                                                                                            Lower Foods
       c/o John O’Brien                            Kristin K. Beilke
                                                                                           Double L Meats
      Spencer Fane LLP                          33 E. Main St., Ste. 500
                                                                                         700 South 200 West
   1700 Lincoln St., Ste. 2000                  Madison, WI 53703-2287
    Denver, CO 80203-4554                                                             Richmond, UT 84333-1209


         Lower Foods                         Midwest Refrigerated Transport             Mytech Partners, Inc.
       Double L Meats                                 PO Box 770                            300 2nd St. NW
     Richmond, UT 84333                         Elkhorn, WI 53121-0770               New Brighton, MN 55112-3242
             Case 19-32928           Doc 324     Filed 01/07/21 Entered 01/07/21 11:10:45    Desc Main
                                                 Document      Page 24 of 26

Provisur Technologies                          Quality Forklift Sales & Svc      (c)RATCLIFF RANCH
24558 Network Place                            587 Citation Drive                24645 S HIGHWAY 2
Chicago IL 60673-1245                          Shakopee MN 55379-1888            VINITA OK 74301-5252


Refrigerated Transport, Inc.                   Rome LTD                          Royal Foods, Inc.
PO Box 6008                                    PO Box 186                        PO Box 270165
Arlington TX 76005-6008                        Sheldon IA 51201-0186             Golden Valley MN 55427-6165


SSJR, LLC                                      Sysco New Mexico, LLC             Team Personnel Service, Inc.
1306 West Taylor                               601 Comanche North East           259 University Ave West
Cloquet MN 55720-1396                          Albuquerque NM 87107-4103         Saint Paul MN 55103-3002


Thousand Hills                                                                   Trademark Transportation, Inc.
                                               Thousand Hills Lifetime Grazed
12925 Prosperity Avenue                                                          PO Box 64963
                                               12925 Prosperity Avenue
Becker MN 55308-8875                                                             Saint Paul MN 55164-0963
                                               Becker, MN 55308-8875


U.S. Bank NA Dba Elan Financial Services
                                               Uline                             UMC Equipment, LLC
Bankruptcy Department
                                               PO Box 88741                      827 Highlander Trail
PO Box 108
                                               Chicago IL 60680-1741             Hudson WI 54016-7970
St. Louis MO 63166-0108

US Trustee                                     UW Provision Co.                  UW Provision Co. c/o Murphy Desmond
                                                                                 S.C. / Attn: Kristin K.
1015 US Courthouse                             PO Box 620038
                                                                                 P.O. Box 2038
300 S 4th St                                   2315 Pleasant View Road
                                                                                 Madison, WI 53701-2038
Minneapolis, MN 55415-3070                     Middleton WI 53562-5524

New Angus, LLC
                                               New Angus, LLC - DemKota          Nelson Jameson Inc.
dba DemKota Ranch Beef
                                               13 - 135th Street SW              2400 E 5th St
13 135th St. SW
                                               Aberdeen, SD 57401-8685           Marshfield, WI 54449-4661
Aberdeen, SD 57401-8685

                                               Ochsner Partnership
Nextera Communications                                                           New Angus, LLC - DemKota
                                               Attn: Todd Ochsner
PO Box 2945                                                                      PO Box 30260
                                               13350 379th Avenue
Baxter MN 56425-6645                                                             Omaha NE 68103-1360
                                               Aberdeen, SD 57401-8683

                                                                                 (p)OCSHNER PARTNERSHIP
Paydayz Staffing Solutions Inc.                Pioneer Meats, LLC
                                                                                 ATTN TODD OCSHNER
10740 Lyndale Ave. South, #16E                 915 E. Maple Road
                                                                                 13350 379TH AVENUE
Bloomington MN 55420-5605                      Birmingham MI 48009-6410
                                                                                 ABERDEEN SD 57401-8683

                                               Professional Driven Solutions
Pro Cleaning Brother’s Service                 Attn: Debi S. Hood, CEO           Pohl Food Service
5441 N 4th Street                              120 S. Wilson, Suite A            510 Kasota Avenue
Brooklyn Center MN 55430-3202                  Vinita OK 74301-3730              Minneapolis MN 55414-2811
          Case 19-32928      Doc 324    Filed 01/07/21 Entered 01/07/21 11:10:45   Desc Main
                                        Document      Page 25 of 26

     Uline Shipping Supplies                Unipro Food Service            United Staffing Group, LLC
         12575 Uline Dr                2500 Cumberland Pkwy SE #600          5501 Lakeland Avenue
 Pleasant Prairie WI 53158-3686            Atlanta GA 30339-3924            Crystal, MN 55429-3186


                                           Upper Lake Foods, Inc.
    Upper Iowa Beef, LLC                                                       Upper Lakes Foods
                                          c/o SeilerSchindel, PLLC
       4614 Highway 63                                                          801 Industry Ave.
                                           5901 Cedar Lake Road
  Lime Springs IA 52155-8134                                                 Cloquet MN 55720-1635
                                         Minneapolis MN 55416-1488

                                          Verativ Operating Co. Inc.          Veritiv Corporation
   Upper Lakes Foods, Inc.
                                                Terry Denardo               1000 Abernathy Road NE
     c/o Cedar Lake Road
                                           850 N. Arlington Hts Rd.          Building 400, Ste. 1700
  Minneapolis MN 55416-1488
                                             Itasca IL 60143-1411            Atlanta GA 30328-5614

      Veritiv Corporation                   White Bear Township
                                                                          Winnesota Regional Trans. Inc.
  Veritiv Operating Company                  1281 Hammond Rd.
                                                                             10100 Crosstown Circle
  7472 Collection Center Drive         White Bear Township MN 55110-
                                                                           Eden Prairie MN 55344-4518
    Chicago IL 60693-0001                           5898

                                             Cameron A. Lallier                   James Ratcliff
        Xcel Energy
                                           Foley & Mansfield PLLP          First national Bank of Vinita
        PO Box 9477
                                       250 Marquette Avenue, Suite 1200       102 W Illinois Avenue
  Minneapolis MN 55484-9477
                                         Minneapolis MN 55401-1874            Vinita OK 74301-3262

        Thomas Lallier
                                                J&B Partners              C. H. Robinson Worldwide, Inc.
    Foley & Mansfield PLLP
                                              13200 43rd St NE                     PO Box 9121
250 Marquette Avenue, Suite 1200
                                            St. Michael MN 55376           Minneapolis MN 55480-9121
  Minneapolis MN 55401-1874

                                              J&B Partners Inc.               Ocshner Partnership
 C.H. Robinson Worldwide, Inc.
                                                 PO Box 212                    Attn: Tdd Ocshner
     14701 Charlson Road
                                              13200 43rd St NE                13350 – 379th Avenue
    Eden Prairie MN 55347
                                           Saint Michael MN 55376              Aberdeen SD 57401

        James A. Ratcliff
                                                Ratcliff Ranch
         Ratcliff Ranch
                                            24631 South Highway 2
     24631 South Highway 2
                                               Vinita OK 74301
        Vinita OK 74301
 Case 19-32928       Doc 324       Filed 01/07/21 Entered 01/07/21 11:10:45          Desc Main
                                   Document      Page 26 of 26

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA


   In re:                                           Bankruptcy Case No. 19-32928 (MER)

   Rancher’s Legacy Meat Company,                   Chapter 11

                         Debtor.


           ORDER APPROVING SIXTH INTERIM APPLICATION OF
    BASSFORD REMELE, P.A. FOR ALLOWANCE OF FEES AND EXPENSES OF
    COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
   FOR THE PERIOD FROM NOVEMBER 1, 2020 THROUGH DECEMBER 31, 2020


       This matter came before the Court on the Application of Bassford Remele, P.A.

(“Bassford”), as counsel for the Official Committee of Unsecured Creditors, for allowance of

interim compensation and reimbursement of expenses. Based on the application, the record, and

the Court being fully advised in the premises,

       IT IS HEREBY ORDERED:

       1.      Bassford’s application is APPROVED;

       2.      Bassford’s attorney fees and expenses in the amount of $13,414.05 are allowed with

               respect to the period covered by its Sixth Interim Application, comprised of fees in

               the amount of $12,155.00 in addition to expenses in the amount of $1,259.05;

       3.      The Debtor is authorized to pay Bassford its allowed fees and expenses; and

       4.      This Order shall be effective immediately.



                                                    BY THE COURT:


Dated: _______________                              _______________________________
                                                    Michael E. Ridgway
                                                    United States Bankruptcy Court Judge
